DETAILED ACTION
This detailed action is in response to the appeal brief filed on August 11, 2021 and the Information Disclosure Statement filed on September 27, 2021.
Claims 1-3, 6-13, and 15-18 stand rejected.  Claims 1-3, 6-13, and 15-18 are pending.
Reopening of Prosecution
In view of the appeal brief filed on August 11, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779     



                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 9 each recite "the ratio of α crystal strength to β crystal strength."  The specification recites that "the α crystal strength refers to the height of a peak indicating α crystals in an absorption spectrum measured in an infrared spectrophotometer" and that "the β crystal strength refers to the height of a peak indicating β crystals in an absorption spectrum measured in an infrared spectrophotometer" (Paragraph 31 (hereinafter "Pr")).  The specification further describes how to determine the crystal strengths with respect to the height of a line on an absorbance curve at a wavenumber of 795 cm-1 (Pr108).  The specification notes this calculation is shown in Figure 1 (Pr108).  Figure 1 contains a graph of absorbance having an arbitrary unit on the y-axis and a wavelength on the x-axis.  The units shown on the x-axis wavelength are cm-1
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shiki et al., (“Shiki”, US 2009/0101600).
Claims 1, 3, 6, 7, and 8 are directed towards a porous membrane.
Regarding Claims 1, 3, 6, 7, and 8, Shiki discloses a porous membrane, (See Abstract), comprising a thermoplastic resin, (See paragraph [0035]; PVDF is a thermoplastic resin as further claimed in Claim 3), and having a densely structured layer, (See paragraph [0048]), wherein the ratio of α crystal strength to β crystal strength of the thermoplastic resin in the densely structured layer is 5.0 or more, (See paragraphs [0039] 
Additional Disclosures Included: Claim 3: The porous membrane according to claim 1, wherein the thermoplastic resin is polyvinylidene fluoride, (See paragraph [0035]).  Claim 6:  The porous membrane according to claim 1, further having a coarsely structured layer, (See paragraph [0048], Shiki; “the thickness of the backbone of the polymer component that forms the pores increases…in a stepwise manner” indicating that there is a layer with larger pores in the porous film that will define a coarser layer, being defined in a step-wise manner).  Claim 7: The porous membrane according to claim 1, wherein the porous membrane is a hollow fiber membrane, (See paragraph [0044]).  Claim 8:  The porous membrane according to claim 1, wherein the ratio of α crystal strength to β crystal strength of the thermoplastic resin in the densely structured layer is 11.0 or less, (See paragraphs [0039] & Table 1, Ex. 4; The amount of β type crystals with gamma type crystals is about 15% of the total crystalline portion, of which the remaining 85% must be α type crystals such that the ratio is 85:15 result in a ratio of 5.67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiki, et al. (“Shiki”, US 2009/0101600), in view of Ishiodori et al., JP 2008062226 A, (“Ishiodori”, “Machine Translation of JP2008062226”, published 2008, 68 total pages).
Claims 9-11 and 13-18 are directed towards a method for manufacturing a porous membrane.
Regarding Claims 9-11 and 13-18,  Shiki discloses a method for manufacturing a porous membrane, comprising: a mixing step of obtaining a mixture, (See paragraphs [0103], [0105] or [0107]; Examples are shown mixing the subsequent components claimed), of a thermoplastic resin, (See paragraph [0035]; PVDF is a thermoplastic resin as further claimed in Claim 3) and a plasticizer, (See paragraph [0051]; The disclosed common solvent is considered a plasticizer); a membrane formation step of forming a porous membrane having a densely structured layer from the mixture, (See paragraph [0048])); a plasticizer removal step of removing the plasticizer from the porous membrane, (See paragraphs [0104], [0106] or [0108]; The solvent is then removed); graft-polymerizing a hydrophilic monomer to the heat-treated porous membrane, (See paragraph [0043] which includes graft polymerization on the surface including pores; Polyethylene glycol which includes monomers is hydrophilic and is grafted on surface of porous body), at a graft ratio from 5% or more to 20% or less, (See paragraph [0058]; The hydrophilic polymer which includes polyethylene glycol anticipates the claimed range from 8 to 20%); wherein the ratio of α crystal strength to β crystal strength of the 
Shiki does not disclose a heat treatment step of heat-treating the porous membrane from which the plasticizer is removed at a temperature of 132oC or higher and lower than the melting point of the thermoplastic resin to form a heat-treated porous membrane.
Ishiodori discloses a method for manufacturing a porous membrane, (See paragraph [0006], Ishiodori), with a heat treatment step of heat-treating the porous membrane of which the plasticizer is removed at a temperature of 132oC or higher and lower than the melting point of the thermoplastic resin to form a heat-treated porous membrane, (See paragraph [0051]; Ishiodori anticipates the claimed range from 132 to 160oC).  Additional features of this disclosure are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Shiki by incorporating a heat treatment step of heat-treating the porous membrane of which the plasticizer is removed at a temperature of 132oC or higher and lower than the melting point of the thermoplastic resin to form a heat-treated porous membrane as in Ishiodori for “increasing the ratio of the α-type crystal structure” because “the chemical resistance is improved when the α-type crystal structure is present in a higher ratio”, (See paragraph [0044], Ishiodori), and 
Additional Disclosures Included: Claim 10:  The method for manufacturing the porous membrane according to claim 9, wherein the heat treatment step heat-treating the porous membrane is carried out for one hour or longer and nine hours or shorter, (See paragraph [0052], Ishiodori; Ishiodori anticipates the claimed range from 1 to 5 hours).  Claim 11:  The method for manufacturing the porous membrane according to claim 9, wherein the heat treatment step heat-treating the porous membrane is carried out while the porous membrane of which the plasticizer is removed is pulled in at least two directions, (See paragraphs [0063] or [0072], Ishiodori; The hollow fiber membrane is stretched in the fiber direction to at least 1.5 times the original length, indicating that the membrane is pulled along the center axis of the fiber in two opposite directions).  Claim 13:  The method for manufacturing the porous membrane according to claim 9, wherein the thermoplastic resin is polyvinylidene fluoride, (See paragraph [0035], Shiki).  Claim 15:  The method for manufacturing the porous membrane according to claim 9, wherein the porous membrane formed in the membrane formation step further has a coarsely structured layer, (See paragraph [0048], Shiki; “the thickness of the backbone of the polymer component that forms the pores increases…in a stepwise manner” indicating that there is a layer with larger pores in the porous film that will define a coarser layer, being defined in a step-wise manner).  Claim 16:  The method for manufacturing the porous membrane according to claim 9, wherein the porous membrane is a hollow fiber membrane, (See paragraph [0044], Shiki).  Claim 17:  The method for manufacturing the porous membrane according to claim 9, wherein the ratio of α crystal strength to β crystal Claim 18:  The method for manufacturing the porous membrane according to claim 9, wherein in the heat treatment step forming a porous membrane, the porous membrane of which the plasticizer is removed is heat-treated at a temperature of 132°C or higher and 150oC or lower, (See paragraph [0051], Ishiodori; Ishiodori anticipates the claimed range from 132 to 160oC).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiki, et al. (“Shiki”, US 2009/0101600), in view of Sakamoto et al., (“Sakamoto”, US 2013/0075324).
Claim 2 is directed towards a porous membrane.
Shiki discloses the porous membrane according to claim 1, wherein a maximum pore size of the heat-treated porous membrane is 1 nm or larger and 50 nm or smaller, (See paragraph [0048], Shiki), but does not explicitly disclose wherein the maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller.
Sakamoto discloses a porous membrane, (See Abstract and paragraph [0001], Sakamoto), wherein a maximum pore size is 23.5 nm or larger and 30.0 nm or smaller, (See paragraph [0005], Sakamoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Shiki by incorporating wherein a maximum pore size is 23.5 nm or larger and 30.0 nm or smaller as in Sakamoto .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiki, et al. (“Shiki”, US 2009/0101600), in view of Ishiodori et al., JP 2008062226 A, (“Ishiodori”, “Machine Translation of JP2008062226”, published 2008, 68 total pages), in further view of Sakamoto et al., (“Sakamoto”, US 2013/0075324).
Claim 12 is directed towards a method for manufacturing a porous membrane.
The combination of Shiki and Ishiodori discloses the method for manufacturing the porous membrane according to claim 9, wherein a maximum pore size of the heat-treated porous membrane is 1 nm or larger and 50 nm or smaller, (See paragraph [0048], Shiki), but does not explicitly disclose wherein the maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller.
Sakamoto discloses a method for manufacturing the porous membrane, (See Abstract and paragraph [0001], Sakamoto), wherein a maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller, (See paragraph [0005], Sakamoto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Shiki by incorporating wherein a maximum pore size of the porous membrane is 23.5 nm or larger and 30.0 nm or smaller as in Sakamoto because “a microporous film having a 30 nanometer size is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779